PER CURIAM.
We affirm appellant’s judgment of guilt of attempted burglary and sentence of five years in prison. In addition, appellant was ordered to pay court costs. Appellant was adjudged insolvent and Cox v. State, 334 So.2d 568 (Fla. 1976) provides that imposition of court costs on a criminal defendant is improper where the defendant has been adjudicated insolvent. Accordingly, we remand so that the trial court can strike court costs.
BOARDMAN, Acting C. J., and RYDER and DANAHY, JJ., concur.